Title: From Timothy Pickering to David Humphreys, 5 August 1781
From: Pickering, Timothy
To: Humphreys, David


                        
                            Memorandum for Colo. Humphrys.

                            
                                5 August 1781
                            
                        


                        On hand fit for service—soldiers tents35.wall tents6Expected daily from Connecticut300.very old tents at Morristown repairing,probably will be rendered serviceable80.As Colo. Hatch is disappointed in hisexpectations of exchanging heavy for lightduck, on notice of it, July 27th Iimmediately desired him to make up into tentsall the Russia duck that was tolerably light.This may perhaps produce100.515.6Shall the heavy duck remaining (sufficient I suppose for 1500 tents) be made up, or any, and what part of it?
                            If it be not necessary to make it up now, it is likely the heavy duck may be exchanged in the course of the fall &
                            winter, so as to procure the properest tents for the next campaign. The troops are now amply supplied with tents.

                    